Citation Nr: 0124193	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  99-05 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from March 1978 to March 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision issued 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.


REMAND

The Board notes that, by regulatory amendment effective July 
2, 2001, substantive changes were made to the schedular 
criteria for evaluating disabilities of the liver, including 
hepatitis C, as set forth in 38 C.F.R. § 4.114.  See 66 Fed. 
Reg. 29486-29489 (2001).

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
In this regard, the General Counsel of VA has held that if 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) (West 1991) can be no earlier than the effective date 
of that change.  See VAOPGCPREC 3-2000 (2000).  In other 
words, consideration under the revised schedular criteria 
should not be undertaken before such criteria became 
effective.  The effective date rule contained in 38 U.S.C.A. 
§ 5110(g) prevents the application of a later, liberalizing 
law to a claim prior to the effective date of the 
liberalizing law.  That is, for any date prior to July 2, 
2001 neither the RO nor the Board could apply the revised 
rating schedule to a claim.  However, the RO or the Board is 
not precluded from applying the former criteria after that 
date if it is determined to be more favorable to the 
veteran's pending claim.

The RO has not, to date, considered the veteran's claim under 
both the former and revised applicable schedular criteria.  
Before the Board addresses a question which was not addressed 
by the RO, it must determine whether the veteran has been 
given adequate notice of the need to submit evidence or 
argument on that question and an opportunity to address the 
question at a hearing, and, if not, whether the veteran would 
be prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  In light of this, the Board has concluded 
that further action, to include the RO's readjudication of 
the veteran's claim for a higher initial evaluation under the 
old and revised rating criteria, is needed, and, in the event 
that the claim continues to be denied, notice to the veteran 
of the most recent rating criteria is also required so that 
he may respond with appropriate arguments in support of his 
entitlement to the claimed benefit.  

As the veteran has not been examined since the enactment of 
the new diagnostic criteria for hepatitis C, a further 
examination should also be scheduled.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).

Therefore, in order to ensure full compliance with due 
process requirements by applying recent regulatory changes, 
the case is REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
request that he complete signed release 
forms for all providers of recent 
treatment for hepatitis C.  After 
receiving the signed release forms, the 
RO should contact the noted treatment 
providers and request all records of 
medical treatment of the veteran.  All 
records received by the RO must be added 
to the claims file.  If such records are 
unavailable, documentation to that effect 
should be added to the claims file.

2.  The RO should then schedule the 
veteran for a VA examination, with an 
appropriate examiner, to determine the 
nature and extent of his current 
hepatitis C.  The veteran's claims file 
should be provided to the examiner and 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should report findings in nomenclature 
that correlates to both the former and 
the revised criteria for rating hepatitis 
C.  See 38 C.F.R. § 4.114, Diagnostic 
Code 7345 (2000) and 38 C.F.R. § 4.114, 
Diagnostic Code 7354 (2001) for specific 
diagnostic criteria which must be 
addressed in the examination report.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in a 
typewritten report.

3.  After undertaking any additional 
development deemed appropriate, and 
giving the veteran full opportunity to 
supplement the record, the RO should rate 
the veteran's hepatitis C based on all of 
the evidence of record.  This should 
include consideration of both the old and 
new criteria for rating hepatitis C in 
accordance with the decisions of the 
United States Court of Appeals for 
Veterans Claims in Karnas, supra.  See 38 
C.F.R. § 4.114 (66 Fed. Reg. 29486-29489 
(2001)).  The RO should also ensure that 
there is compliance with the provisions 
of 38 U.S.C.A. §§ 5103, 5103A, and 5107 
(West Supp. 2001) and 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be furnished with a Supplemental 
Statement of the Case and afforded a 
reasonable period of time in which to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to ensure full compliance with 
due process requirements by applying recent regulatory 
changes.  The Board intimates no opinion, favorable or 
unfavorable, as to the ultimate disposition of the veteran's 
appeal.  The veteran has the right to submit additional 
evidence and argument on this matter.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  However, no 
action is required of the veteran until he is so notified by 
the RO.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b)(1) (2001).


